DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Group II, claims 5-6 and 11-12 in the reply filed on 03/11/2022 is acknowledged.  The traversal is on the ground(s) that the amended claim share a special technical feature that is unique.  This is not found persuasive because the restriction is based on the originally filed claims and not on the newly amended claims.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-4 and 7-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/11/2022.

Claims 1-12 are pending.  Claims 5-6 and 11-12 are being examined.  Claims 1-4 and 7-10 are withdrawn from further consideration as being drawn to non-elected inventions.  Claims 5-6 are amended and claims 11-12 are newly added with no new subject matter being introduced.

Claim Objections
Claims 5-6 and 11-12 are objected to because they include references to withdrawn claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakahoi et al. (US 2015/0342991 A1).
Considering claim 5, Wakahoi teaches a preparation method of a spherical activated carbon having a specific surface area of 730 m2/g comprising carbonizing a spherical polymer and activating the product from the carbonizing step (Wakahoi, [0077]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wakahoi et al. (US 2015/0342991 A1) in view of Bohringer et al. (Bohringer et al., “Polymer-based Spherical Activated Carbons – From Adsorptive Properties to Filter Performance”, Chemie Ingenieur Technik 2011, 83, No. 1-2, 53-60).
Considering claim 6, all of the limitations are met by the prior art referenced in meeting claim 5 limitations except for a second activation step at 700-1300°C for 1-10 hours in a second mixture containing CO2 and the inert gas.
Wakahoi teaches carbonization is carried out 180°C to 300°C in 3 hours and then held at 300°C for 1 hour, the resultant is heated in a nitrogen atmosphere at 850°C, and then activation treatment is performed in a nitrogen atmosphere containing steam at 850°C until BET specific surface area reaches 730 m2/g (Wakahoi, [0077]).
Thus, Wakahoi teaches carbonization is carried out at a temperature of 100-950°C for 30 minutes to 10 hours and a first activation step at 700-1300°C in a first mixture containing water vapor (i.e., steam) and an inert gas (i.e., nitrogen).
Wakahoi does not explicitly teach the first activation step is for 1-24 hours.
However, Wakahoi teaches the specific surface area can be increased by increasing the activation time (Wakahoi, [0049]).  Thus, Wakahoi establishes that the specific surface area is directly related to the activation time.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the time for the first activation step including to within the claimed range of 1-24 hours.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired specific surface area with a reasonable expectation of success.
Wakahoi does not explicitly teach a second activation step at 700-1300°C for 1-10 hours in a second mixture containing CO2 and the inert gas.
However, Wakahoi teaches the activation treatment can be performed under the flow of a gas that reacts with carbon such as steam or carbon dioxide at a temperature from 700 to 1000°C (Wakahoi, [0045]).  Bohringer teaches production of polymer based spherical activated carbons includes a carbonization step of the non-porous starting material and a subsequent activation step with an oxidizing agent to establish the pore system by a controlled oxidation of carbon; the activation can be done as one-step or as two-step activation; the one-step activation is carried out by activation solely with steam; for the two-step process a subsequent activation step with carbon dioxide is included (Bohringer, section 2.1 on page 54).  Bohringer teaches during activation process, steam is predominantly used to establish the micropore system, while subsequent use of carbon dioxide enlarges the pore size resulting in larger amount of meso- and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a second activation step at 700-1300°C for 1-10 hours in a second mixture containing CO2 and the inert gas (i.e., nitrogen).  One of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to do so in order to achieve desired micro-, meso- and macropore volume with desired specific surface area with a reasonable expectation of success.
Considering claim 11, Wakahoi does not explicitly teach the first mixture comprises nitrogen and water vapor at a volumetric ratio of 3:1.
However, Wakahoi teaches the specific surface area can be increased by increasing the concentration of the gas that reacts with carbon (i.e., steam/carbon dioxide).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the concentration of the water vapor including to within the claimed range wherein the ratio of nitrogen to water vapor is 3:1.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired specific surface area with a reasonable expectation of success.
Considering claim 12
However, Wakahoi teaches the specific surface area can be increased by increasing the concentration of the gas that reacts with carbon (i.e., steam/carbon dioxide).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the concentration of the carbon dioxide including to within the claimed range wherein the ratio of nitrogen and carbon dioxide at a volumetric ratio of 10:1-1:10.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired specific surface area with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734